Citation Nr: 0125378	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  95-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for granuloma uveitis of 
the right eye, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1968 to October 1969.

In December 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, increased the 
rating for the veteran's service-connected right eye disorder 
(granuloma uveitis) from the noncompensable level to 10 
percent.  She appealed to the Board of Veterans' Appeals 
(Board), requesting a rating higher than 10 percent.  The 
Board twice remanded her claim to the RO for further 
development and consideration-initially in May 1997 and more 
recently in June 2000.


FINDINGS OF FACT

1.  The veteran's visual acuity in her service-connected 
right eye is correctable to 20/20; she also has visual acuity 
in her nonservice-connected left eye that is correctable to 
20/20.

2.  A VA physician who recently examined the veteran on 
remand in February 2001 also indicated that her service-
connected granuloma uveitis was not present (active) during 
his examination of her and has not been present for many 
years now, since 1974.

3.  There is no medical evidence of record indicating the 
veteran has visual field loss to at least 15 degrees or that 
she currently experiences pain in her right eye, has rest-
requirements, or has episodic incapacity.



CONCLUSION OF LAW

The criteria have not been met for an increased rating for 
the service-connected granuloma uveitis.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 
4.77, 4.84a, Diagnostic Code 6000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is requesting a higher rating for an already established 
service-connected disability-as opposed to contesting the 
propriety of the rating that initially was assigned many 
years ago when the disability was service connected-the 
current level of functional impairment due to the disability 
is of primary importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  This, in turn, means that VA does not 
have to consider whether the veteran is entitled to a 
"staged" rating to compensate her for times since filing her 
claim when her right eye disorder may have been more severe 
than at other times during the course of her appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

According to 38 C.F.R. § 4.84a, Diagnostic Code 6000, the 
rating for the veteran's uveitis can range from a low of 10 
percent to a high of 100 percent based on her visual acuity 
or field loss, the extent of her pain, her rest-requirements, 
or her episodic incapacity, combining an additional 10 
percent during continuance of active pathology.  10 percent 
also is the minimum rating that should be assigned during 
active pathology.  Other relevant factors to be considered 
when rating her disability are her extraocular muscle 
function, her binocular fusion, or other related factors.  
See 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77.

The veteran believes that she is entitled to a rating higher 
than 10 percent for her granuloma uveitis because she cannot 
see very far in her right eye, especially at night.  She also 
says that at least twice a month this eye becomes red and 
painful (inflamed), with blurred vision.

During a VA eye examination several years ago, in May 1993, 
the veteran had completely normal visual acuity in her 
service-connected right eye (20/20), with -25 sphere.  And 
the examining VA physician indicated this in his resulting 
clinical diagnosis-noting that the veteran had refractive 
error presbyopia, but that it was "fully correct[able]" with 
glasses, and that she had a "normal" eye examination.  
Ratings for eye disorders are determined based on the 
veteran's vision with the benefit of glasses or contact 
lenses, as opposed to how well she can see without the 
assistance they provide.  38 C.F.R. § 4.75.  The VA examiner 
also indicated that, although the veteran had a history of 
iritis, it was not present during that evaluation, and a 
visual field test that also was conducted during that 
examination showed a constriction of her right eye visual 
field to an average of 37 degrees.

Other medical evidence of record concerning treatment and 
evaluation the veteran received from July 1994 to January 
1995 at a private eye clinic contains similar findings 
concerning her vision.  It continued to be completely normal 
(20/20) with the benefit of correction by glasses.  She had a 
2+ hyperemia of her right eye and scars with tenderness.  The 
diagnoses were episcleritis and an old toxoplasmosis scar, 
which was "inactive."  A visual field test conducted during 
the January 1995 consultation showed that she had a 
constriction of her right eye visual field to an average of 
17 degrees.

The Board remanded this case to the RO in June 2000 to have 
the veteran 
re-examined because it had been several years since her 
vision was last tested in 1993 and 1995.  See, e.g., Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (April 7, 1995).  And 
the results of her medical evaluation and testing on remand 
do not bode well for her claim for a higher rating.

The VA physician who examined the veteran on remand in 
February 2001 reviewed all of the medical and other evidence 
relevant to her case.  In fact, the VA examiner went to great 
lengths in discussing the veteran's pertinent medical 
history, citing actual clinical findings, etc., that had been 
noted at various times since she was in the military.  He 
also noted that visual field testing conducted in November 
2000, just a few months prior to his evaluation of her, had 
shown right nasal 40 degrees, right lateral 60 degrees, right 
inferior 45 degrees, and right superior 35 degrees.  She also 
had a small cut to 20 degrees in her superior temporal 
quadrant (which the VA examiner indicated probably was due to 
the presence of retinal scars in the inferior nasal aspect of 
the retina).  He also indicated the visual field in the 
veteran's left eye was full in all quadrants.  And as to her 
visual acuity in her right eye-the actual testing was done 
earlier in February 2001, it continued to be normal with 
correction (20/20) with -50 sphere.  For comparison, the 
visual acuity in her left eye also was 20/20, but with -1 
sphere.  She did not have any subjective complaints of glare, 
diplopia, etc., and the cornea and lens of both of her eyes 
were clear.  Her pupils also were reactive to light, and 
although there were several small, old, chorioretinal scars 
on the inferior nasal quadrant of the retina of her right 
eye, they were "inactive."  The VA examiner reiterated this 
in his resulting clinical diagnosis and summary of the 
current status of the veteran's granuloma uveitis.  He 
indicated the veteran had old, "healed" scars of her right 
eye (about her inferior nasal retina); that she had a normal 
left eye; and that despite her bilateral myopia presbyopia, 
her visual acuity was correctable to 20/20 in her right eye, 
and to 20/20 in her left eye, too, with J2 for reading.  The 
VA examiner went on to note that there was no objective 
clinical evidence of granuloma uveitis during his evaluation 
of the veteran, and that the condition had not been present 
for many years-since 1974.  Lastly, the VA examiner indicated 
the veteran's retinal scars in her right eye were not 
related-either directly or indirectly-to her myopia 
presbyopia, episcleritis, or conjunctivitis, or to several 
other conditions that don't concern her eyes.

Since the veteran had 20/20 vision in her service-connected 
right eye during her February 2001 VA ophthalmology 
examination, and even when examined several years earlier in 
1993 and 1995, she clearly does not have sufficient 
impairment in her visual acuity to warrant a rating higher 
than 10 percent since the vision in her other, nonservice-
connected left eye also is 20/20.  See 38 C.F.R. § 4.84a, 
Table V.  And as for the remainder of the factors considered 
in rating her disability-among them, the extent of her visual 
field loss, she also does not have enough of that in her 
right eye to warrant a rating higher than 10 percent.  
According to 38 C.F.R. § 4.84a, it would have to at least be 
to 15 degrees, and that quite simply has never been shown-
either when recently examined in February 2001 or when 
earlier examined in 1993 and 1995.  Of equal or even greater 
significance, the VA physician who examined her in February 
2001 indicated that her uveitis as not been present (i.e., 
"active") for many years now, since 1974.  So that, in turn, 
means she cannot receive the additional 10 percent provided 
by Code 6000-that is, 10 percent in addition to the 10 
percent she already has.  There also is no objective clinical 
evidence of pain, rest-requirements, or episodic incapacity 
that might otherwise warrant a higher rating under this code.  
So her appeal must be denied since the preponderance of the 
evidence is against her claim.  38 U.S.C.A. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In denying this claim for a higher rating for the service-
connected uveitis, the Board is mindful of the Veterans 
Claims Assistance Act of 2000 (the "VCAA").  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001); 
66 Fed. Reg., No. 168, 45620-45632 (Aug. 29, 20001).  This 
new law eliminated the concept of a well-grounded claim and 
requires that VA provide more notification and assistance to 
the veteran in apprising her of the evidence needed to 
substantiate her allegations and assisting her in obtaining 
the evidence once identified.  The VCAA applies to claims 
that were filed on or after the date of its enactment, 
November 9, 2000, or to claims that were filed prior to that 
date and which are still pending.  VAOPGCPREC 11-2000 (Nov. 
27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Ordinarily, a change in the law during the pendency of the 
appeal might require remanding the case to the RO to avoid 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Here, however, 
that is unnecessary since the RO already apprised the veteran 
of the VCAA by sending her a supplemental statement of the 
case (SSOC) in April 2001 discussing its legal and other 
implications.  Moreover, the RO again apprised her of the 
VCAA in a separate letter that same month, which also 
discussed the legal implications of the new law, including 
insofar as notifying her of the type of evidence needed to 
prevail in her appeal and with respect to VA's obligation to 
assist her in obtaining the evidence that she identifies as 
relevant to her claim.  But she did not identify or submit 
any additional evidence for consideration, and there is no 
indication that any medical or other evidence appears to be 
forthcoming.  So it would be pointless to remand her claim to 
the RO when all of the procedural safeguards and development 
required by the VCAA already have been satisfied.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily 

imposing additional burdens on VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


ORDER

The claim for an increased rating for granuloma uveitis of 
the right eye is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

